                 Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 1 of 9




 1                                                                            Honorable Thomas S. Zilly

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
     JEANNETTE RAMOS, an individual,                     NO. 2:20-cv-00010-TSZ
 9
                     Plaintiff,                          STIPULATED
10                                                       PROTECTIVE ORDER
            v.
11
     DELTA AIR LINES, INC., a Delaware
12   Corporation,

                     Defendant.
13

14   1.     PURPOSES AND LIMITATIONS

15          Discovery in this action is likely to involve production of confidential, proprietary, or

16   private information for which special protection may be warranted. Accordingly, the parties hereby

     stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
17
     acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
18
     protection on all disclosures or responses to discovery, the protection it affords from public
19
     disclosure and use extends only to the limited information or items that are entitled to confidential
20   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
21   confidential information under seal.

22   2.     “CONFIDENTIAL” MATERIAL

23          “Confidential” material shall include the following documents and tangible things

     produced or otherwise exchanged: (1) Plaintiff’s employment, medical, and financial records; (2)
24

                                                                                   STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                         1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 1                                                            SEATTLE, WASHINGTON 98101-2393
                                                                                             (206) 626-6000
                   Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 2 of 9




 1   Defendant’s proprietary materials including contracts, incident reports, manuals, maintenance

 2   records, customer communications, flight records and training materials; and (3) passenger

     information, if deemed recoverable.1
 3
     3.         SCOPE
 4
                The protections conferred by this agreement cover not only confidential material (as
 5
     defined above), but also (1) any information copied or extracted from confidential material; (2) all
 6   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
 7   conversations, or presentations by parties or their counsel that might reveal confidential material.

 8              However, the protections conferred by this agreement do not cover information that is in

 9   the public domain or becomes part of the public domain through trial or otherwise.

     4.         ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
10
                4.1      Basic Principles. A receiving party may use confidential material that is disclosed
11
     or produced by another party or by a non-party in connection with this case only for prosecuting,
12
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
13   categories of persons and under the conditions described in this agreement. Confidential material
14   must be stored and maintained by a receiving party at a location and in a secure manner that ensures

15   that access is limited to the persons authorized under this agreement.

                4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
16
     by the court or permitted in writing by the designating party, a receiving party may disclose any
17
     confidential material only to:
18
                         (a)      the receiving party’s counsel of record in this action, as well as employees
19
     of counsel to whom it is reasonably necessary to disclose the information for this litigation;
20                       (b)      the officers, directors, and employees (including in house counsel) of the

21   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

22

23
     1
24       Delta reserves the right to seek to protect other passenger information from disclosure. See 14 C.F.R. § 243.9.


                                                                                                  STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                                        1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 2                                                                           SEATTLE, WASHINGTON 98101-2393
                                                                                                            (206) 626-6000
               Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 3 of 9




 1   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 2   designated;

                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
 3
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4
                    (d)      the court, court personnel, and court reporters and their staff;
 5
                    (e)      copy or imaging services retained by counsel to assist in the duplication of
 6   confidential material, provided that counsel for the party retaining the copy or imaging service
 7   instructs the service not to disclose any confidential material to third parties and to immediately

 8   return all originals and copies of any confidential material;

 9                  (f)      during their depositions, witnesses in the action to whom disclosure is

     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
10
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
11
     transcribed deposition testimony or exhibits to depositions that reveal confidential material must
12
     be separately bound by the court reporter and may not be disclosed to anyone except as permitted
13   under this agreement;
14                  (g)      the author or recipient of a document containing the information or a

15   custodian or other person who otherwise possessed or knew the information.

            4.3     Filing Confidential Material. Before filing confidential material or discussing or
16
     referencing such material in court filings, the filing party shall confer with the designating party,
17
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
18
     remove the confidential designation, whether the document can be redacted, or whether a motion
19
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
20   designating party must identify the basis for sealing the specific confidential information at issue,

21   and the filing party shall include this basis in its motion to seal, along with any objection to sealing

22   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

     the standards that will be applied when a party seeks permission from the court to file material
23
     under seal. A party who seeks to maintain the confidentiality of its information must satisfy the
24

                                                                                    STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                           1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 3                                                              SEATTLE, WASHINGTON 98101-2393
                                                                                               (206) 626-6000
               Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 4 of 9




 1   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 2   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

     the strong presumption of public access to the Court’s files.
 3
     5.     DESIGNATING PROTECTED MATERIAL
 4
            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
 5
     or non-party that designates information or items for protection under this agreement must take
 6   care to limit any such designation to specific material that qualifies under the appropriate
 7   standards. The designating party must designate for protection only those parts of material,

 8   documents, items, or oral or written communications that qualify, so that other portions of the

 9   material, documents, items, or communications for which protection is not warranted are not swept

     unjustifiably within the ambit of this agreement.
10
            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
11
     shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
12
     unnecessarily encumber or delay the case development process or to impose unnecessary expenses
13   and burdens on other parties) expose the designating party to sanctions.
14          If it comes to a designating party’s attention that information or items that it designated for

15   protection do not qualify for protection, the designating party must promptly notify all other parties

     that it is withdrawing the mistaken designation.
16
            5.2     Manner and Timing of Designations. Except as otherwise provided in this
17
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
18
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
19
     be clearly so designated before or when the material is disclosed or produced.
20                  (a)     Information in documentary form: (e.g., paper or electronic documents and

21   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

22   the designating party must affix the word “CONFIDENTIAL” to each page that contains

     confidential material. If only a portion or portions of the material on a page qualifies for protection,
23

24

                                                                                    STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                           1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 4                                                              SEATTLE, WASHINGTON 98101-2393
                                                                                               (206) 626-6000
               Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 5 of 9




 1   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 2   markings in the margins).

                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 3
     and any participating non-parties must identify on the record, during the deposition or other pretrial
 4
     proceeding, all protected testimony, without prejudice to their right to so designate other testimony
 5
     after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the
 6   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or
 7   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 8   at trial, the issue should be addressed during the pre-trial conference.

 9                  (c)     Other tangible items: the producing party must affix in a prominent place

     on the exterior of the container or containers in which the information or item is stored the word
10
     “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
11
     the producing party, to the extent practicable, shall identify the protected portion(s).
12
            5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
13   designate qualified information or items does not, standing alone, waive the designating party’s
14   right to secure protection under this agreement for such material. Upon timely correction of a

15   designation, the receiving party must make reasonable efforts to ensure that the material is treated

     in accordance with the provisions of this agreement.
16
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
17
            6.1     Timing of Challenges. Any party or non-party may challenge a designation of
18
     confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
19
     designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
20   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

21   challenge a confidentiality designation by electing not to mount a challenge promptly after the

22   original designation is disclosed.

            6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
23
     regarding confidential designations without court involvement. Any motion regarding confidential
24

                                                                                   STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                          1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 5                                                             SEATTLE, WASHINGTON 98101-2393
                                                                                              (206) 626-6000
               Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 6 of 9




 1   designations or for a protective order must include a certification, in the motion or in a declaration

 2   or affidavit, that the movant has engaged in a good faith meet and confer conference with other

     affected parties in an effort to resolve the dispute without court action. The certification must list
 3
     the date, manner, and participants to the conference. A good faith effort to confer requires a face-
 4
     to-face meeting or a telephone conference.
 5
             6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
 6   intervention, the designating party may file and serve a motion to retain confidentiality under Local
 7   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

 8   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

 9   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
     other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
10
     the material in question as confidential until the court rules on the challenge.
11
     7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
12
             LITIGATION
13           If a party is served with a subpoena or a court order issued in other litigation that compels
14   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

15   must:

16                  (a)     promptly notify the designating party in writing and include a copy of the

     subpoena or court order;
17
                    (b)     promptly notify in writing the party who caused the subpoena or order to
18
     issue in the other litigation that some or all of the material covered by the subpoena or order is
19
     subject to this agreement. Such notification shall include a copy of this agreement; and
20                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by
21   the designating party whose confidential material may be affected.
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
22
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
23
     material to any person or in any circumstance not authorized under this agreement, the receiving
24

                                                                                   STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                         1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 6                                                            SEATTLE, WASHINGTON 98101-2393
                                                                                             (206) 626-6000
               Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 7 of 9




 1   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

 2   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
 3
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
 4
     Bound” that is attached hereto as Exhibit A.
 5
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
 6          MATERIAL

            When a producing party gives notice to receiving parties that certain inadvertently
 7
     produced material is subject to a claim of privilege or other protection, the obligations of the
 8
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 9
     is not intended to modify whatever procedure may be established in an e-discovery order or
10
     agreement that provides for production without prior privilege review. The parties agree to the
11   entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

12   10.    NON TERMINATION AND RETURN OF DOCUMENTS

13          Within 60 days after the termination of this action, including all appeals, each receiving

     party must return all confidential material to the producing party, including all copies, extracts and
14
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
15
            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
16
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
17   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
18   product, even if such materials contain confidential material.

19          The confidentiality obligations imposed by this agreement shall remain in effect until a

20   designating party agrees otherwise in writing or a court orders otherwise.

21
                     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
22
            DATED this 9th day of October 2020.
23

24

                                                                                   STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                          1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 7                                                             SEATTLE, WASHINGTON 98101-2393
                                                                                              (206) 626-6000
               Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 8 of 9




 1   Attorneys for Plaintiff                              Attorneys for Defendant

 2   By: /s/J. Nathan Bingham                             By: /s/Caryn Geraghty Jorgensen
        10/9/2020 Email Authority                         Caryn Geraghty Jorgensen (WSBA #27514)
 3
     J. Nathan Bingham (WSBA #46325)                      By: /s/Samantha K. Pitsch
 4   James T. Anderson, III (WSBA #40494)                 Samantha K. Pitsch (WSBA #54190)
     Krutch Lindell Bingham Jones, PS                     1420 Fifth Avenue, Suite 3000
 5   600 University St., Ste. 1701                        Seattle, WA 98101-2393
     Seattle, WA 98101-3303                               Telephone: (206) 626-6000
 6   Telephone: (206) 682-1505                            Fax: (206) 464-1496
     E-mail: jnb@krutchlindell.com                        E-mail: caryn.jorgensen@stokeslaw.com
 7   E-mail: jta@krutchlindell.com                        E-mail: Samantha.pitsch@stokeslaw.com
                                                          Attorneys for Defendant Delta Air Lines,
 8   Catherine Fleming (WSBA #40664)                      Inc.
     Fleming Law
 9   936 N. 34th St., #300A
     Seattle, WA 98103
10   Telephone: (206) 453-2558
     E-mail: cf@cfleminglaw.com
11

12
            PURSUANT TO STIPULATION, IT IS SO ORDERED
13          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
14   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

15   state proceeding, constitute a waiver by the producing party of any privilege applicable to those

16   documents, including the attorney-client privilege, attorney work-product protection, or any other

     privilege or protection recognized by law.
17

18

19   DATED: October 29, 2020

20                                                             A
                                                          Honorable Thomas S. Zilly
21                                                        United States District Court Judge

22

23

24

                                                                                STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                       1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 8                                                          SEATTLE, WASHINGTON 98101-2393
                                                                                           (206) 626-6000
                  Case 2:20-cv-00010-TSZ Document 12 Filed 10/29/20 Page 9 of 9




 1                                              EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

             I,    ____________________________________          [print   or   type    full      name],           of
 3
     ____________________________________ [print or type full address], declare under penalty of
 4
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was
 5
     issued by the United States District Court for the Western District of Washington on _________
 6   [date] in the case of Jeanette Ramos v. Delta Air Lines, Inc., U.S.D.C. Western District of
 7   Washington, Cause No. 2:20-cv-00010-TSZ. I agree to comply with and to be bound by all the

 8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so

 9   comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

     promise that I will not disclose in any manner any information or item that is subject to this
10
     Stipulated Protective Order to any person or entity except in strict compliance with the provisions
11
     of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the
13   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14   Order, even if such enforcement proceedings occur after termination of this action.

15
     Date:
16
     City and State where sworn and signed:
17
     Printed name:
18
     Signature:
19

20

21

22

23

24

                                                                                STOKES LAWRENCE, P.S.
     STIPULATED PROTECTIVE ORDER (No. 2:20-                                       1420 FIFTH AVENUE, SUITE 3000
     cv-00010-TSZ) - 9                                                          SEATTLE, WASHINGTON 98101-2393
                                                                                           (206) 626-6000
